Exhibit 10.2



EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT is made and entered into as of this 27 day of April
2016 (the “Effective Date”), by and between Drone Aviation Holding Corp., a
Nevada corporation with offices at 11651 Central Parkway #118, Jacksonville, FL
32224 (the “Corporation”), and JAY H. NUSSBAUM (the “Employee”), under the
following circumstances:

RECITALS:

A. The Corporation desires to secure the services of the Employee upon the terms
and conditions hereinafter set forth; and

B. The Employee desires to render services to the Corporation upon the terms and
conditions hereinafter set forth.

NOW, THEREFORE, the parties mutually agree as follows:

1.                  Employment. The Corporation hereby employs the Employee and
the Employee hereby accepts employment as an Employee of the Corporation,
subject to the terms and conditions set forth in this Agreement.

2.                  Duties. The Employee shall serve as Chief Executive Officer
of the Corporation, with such duties, responsibilities and authority as are
commensurate and consistent with his position, as may be, from time to time,
assigned to him by the Board of Directors (the “Board”) of the Corporation. The
Executive shall also serve as a member of the Company’s Board. During the Term
(as defined in Section 3), the Employee shall devote all of his full business
time and efforts to the performance of his duties hereunder unless otherwise
authorized by the Board. Notwithstanding the foregoing, the expenditure of
reasonable amounts of time by the Employee for the making of passive personal
investments, the conduct of business affairs and charitable and professional
activities shall be allowed, provided such activities do not materially
interfere with the services required to be rendered to the Corporation hereunder
and do not violate the restrictive covenants set forth in Section 9 below.

3.                  Term of Employment. The term of the Employee’s employment
hereunder, unless sooner terminated as provided herein (the “Initial Term”),
shall be for a period of two (2) years and 22 days commencing on the Effective
Date through May 18, 2018. The term of this Agreement shall automatically be
extended for additional terms of one (1) year each (each a “Renewal Term”)
unless either party gives prior written notice of non-renewal to the other party
no later than thirty (30) days prior to the expiration of the Initial Term
(“Non-Renewal Notice”), or the then current Renewal Term, as the case may be.
For purposes of this Agreement, the Initial Term and any Renewal Term are
hereinafter collectively referred to as the “Term.”

 

  

 

 

4.                  Compensation of Employee.

(a)                The Corporation shall pay the Employee as compensation for
his services hereunder, in monthly installments during the Term, the sum of $1
(the “Base Salary”), less such deductions as shall be required to be withheld by
applicable law and regulations and monthly advances against the salary. The
Corporation shall review the Base Salary on an annual basis and has the right
but not the obligation to increase it but such salary shall not be decreased
during the Term.

(b)               In addition to the Base Salary set forth in Section 4(a), the
Employee shall be entitled to receive an annual cash bonus if the Corporation
meets or exceeds criteria adopted by the Compensation Committee of the Board of
Directors (the “Compensation Committee”) for earning bonuses which criteria
shall be adopted by the Compensation Committee annually. Bonuses shall be paid
by the Corporation to the Employee promptly after determination that the
relevant targets have been met, it being understood that the attainment of any
financial targets associated with any bonus shall not be determined until
following the completion of the Corporation’s annual audit and public
announcement of such results and bonuses shall be paid promptly following the
Corporation’s announcement of earnings.

(c)                Equity Awards. Employee shall be eligible for such grants of
awards under stock option or other equity incentive plans of the Corporation
adopted by the Board and approved by the Corporation’s stockholders (or any
successor or replacement plan adopted by the Board and approved by the
Corporation’s stockholders) (the “Plan”) as the Compensation Committee of the
Corporation may from time to time determine (the “Share Awards”). Share Awards
shall be subject to the applicable Plan terms and conditions, provided, however,
that Share Awards shall be subject to any additional terms and conditions as are
provided herein or in any award certificate(s), which shall supersede any
conflicting provisions governing Share Awards provided under the Plan.

(d)               The Corporation shall pay or reimburse the Employee for all
reasonable out-of-pocket expenses actually incurred or paid by the Employee in
the course of his employment, including all reasonable expenses for the use of a
cell phone in connection with Employee’s employment with the Corporation,
consistent with the Corporation’s policy for reimbursement of expenses from time
to time.

(e)          The Employee shall be entitled to participate in such pension,
profit sharing, group insurance, hospitalization, and group health and benefit
plans and all other benefits and plans, including perquisites, if any, as the
Corporation provides to its senior Employees, including group family health
insurance coverage which shall be paid by the Corporation (the “Benefit Plans”).

5.                  Termination.

(a)                This Agreement and the Employee’s employment hereunder shall
terminate upon the happening of any of the following events:

(i)                 upon the Employee’s death;



 2 

 

 

(ii)              upon the Employee’s “Total Disability” (as herein defined);

(iii)             upon the expiration of the Initial Term of this Agreement or
any Renewal Term thereof, if either party has provided a timely notice of
non-renewal in accordance with Section 3, above;

(iv)             at the Employee’s option, upon thirty (30) days prior written
notice to the Corporation;

(v)              at the Employee’s option, in the event of an act by the
Corporation, defined in Section 5(c), below, as constituting “Good Reason” for
termination by the Employee; and

(vi)             at the Corporation’s option, in the event of an act by the
Employee, defined in Section 5(d), below, as constituting “Cause” for
termination by the Corporation.

(b)               For purposes of this Agreement, the Employee shall be deemed
to be suffering from a “Total Disability” if the Employee has failed to perform
his regular and customary duties to the Corporation for a period of 180 days out
of any 360-day period and if before the Employee has become “Rehabilitated” (as
herein defined) a majority of the members of the Board, exclusive of the
Employee, vote to determine that the Employee is mentally or physically
incapable or unable to continue to perform such regular and customary duties of
employment. As used herein, the term “Rehabilitated” shall mean such time as the
Employee is willing, able and commences to devote his time and energies to the
affairs of the Corporation to the extent and in the manner that he did so prior
to his Total Disability. Nothing in this Section 5(b) shall be construed to
waive the Employee’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. s.2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. s12101 et seq.

(c)                For purposes of this Agreement, the term “Good Reason” shall
mean that the Employee has resigned due to (i) any diminution of duties
inconsistent with Employee’s title, authority, duties and responsibilities
(including, without limitation, a change in the chain of reporting); (ii) any
reduction of or failure to pay Employee compensation provided for herein, except
to the extent Employee consents in writing prior to any reduction, deferral or
waiver of compensation, which non-payment continues for a period of ten (10)
days following written notice to the Corporation by Employee of such
non-payment; (iii) any relocation of the principal location of Employee’s
employment outside of Jacksonville, FL without the Employee’s prior written
consent; (iv) the consummation of any Change in Control Transaction (as defined
below); (vi) any material violation by the Corporation of its obligations under
this Agreement that is not cured within thirty (30) days after receipt of
written notice thereof from the Employee. For purposes of this Agreement, the
term “Change in Control Transaction” means the sale of the Corporation to an
un-affiliated person or entity or group of un-affiliated persons or entities
pursuant to which such party or parties acquire (i) shares of capital stock of
the Corporation representing at least fifty percent (50%) of outstanding capital
stock or sufficient to elect a majority of the Board of the Corporation (whether
by merger, consolidation, sale or transfer of shares (other than a merger where
the Corporation is the surviving corporation and the shareholders and directors
of the Corporation prior to the merger constitute a majority of the shareholders
and directors, respectively, of the surviving corporation (or its parent)) or
(ii) all or substantially all of the Corporation’s assets determined on a
consolidated basis.



 3 

 

 

(d)               For purposes of this Agreement, the term “Cause” shall mean:

(i) conviction of a felony or a crime involving fraud or moral turpitude; or

(ii) theft, material act of dishonesty or fraud, intentional falsification of
any employment or Corporation records, or commission of any criminal act which
impairs Employee’s ability to perform appropriate employment duties for the
Corporation; or

(iii) intentional or reckless conduct or gross negligence materially harmful to
the Corporation or the successor to the Corporation after a Change in Control
Transaction, including violation of a non-competition or confidentiality
agreement; or

(iv) willful failure to follow lawful and reasonable instructions of the person
or body to which Employee reports, which failure, if curable, is not cured
within thirty (30) days after written notice to the Employee thereof; or

(v) gross negligence or willful misconduct in the performance of Employee’s
assigned duties; or

 

(vi) any material breach of this Agreement by Employee, which breach, if
curable, is not cured within fifteen (15) days after written notice to the
Employee of such breach.

6.                  Effects of Termination.

(a)                Upon termination of the Employee’s employment pursuant to
Section 5(a)(i) or (ii), in addition to the accrued but unpaid compensation
through the date of death or Total Disability and any other benefits accrued to
him under any Benefit Plans outstanding at such time and the reimbursement of
documented, unreimbursed expenses incurred prior to such date, the Employee or
his estate or beneficiaries, as applicable, shall be entitled to the following
severance benefits: (i) continued provision for a period of twelve (12) months
following the Employee’s death or Total Disability of benefits under Benefit
Plans extended from time to time by the Corporation to its senior Employees; and
(ii) payment on a pro-rated basis of any bonus or other payments earned in
connection with any bonus plan to which the Employee was a participant as of the
date of death or Total Disability.

(b)               Upon termination of the Employee’s employment pursuant to
Section 5(a)(iii), where the Corporation has offered to renew the term of the
Employee’s employment for an additional one (1) year period and the Employee
chooses not to continue in the employ of the Corporation, the Employee shall be
entitled to receive only the accrued but unpaid compensation through the date of
termination and any other benefits accrued to him under any Benefit Plans
outstanding at such time and the reimbursement of documented, unreimbursed
expenses incurred prior to such date. In the event the Corporation tenders a
Non-Renewal Notice to the Employee, then the Employee shall be entitled to the
same severance benefits as if the Employee’s employment were terminated pursuant
to Section 5(a)(v); provided, however, if such Non-Renewal Notice was triggered
due to the Corporation’s statement that the Employee’s employment was terminated
due to Section 5(a)(vi) (for “Cause”), then payment of severance benefits will
be contingent upon a determination as to whether termination was properly for
“Cause.”



 4 

 

 

(c)                Upon termination of the Employee’s employment pursuant to
Section 5(a)(v) or other than pursuant to Section 5(a)(i), 5(a)(ii), 5(a)(iii),
5(a)(iv), or 5(a)(vi) (i.e., without “Cause”), in addition to the accrued but
unpaid compensation and vacation pay through the end of the Term or any then
applicable extension of the Term and any other benefits accrued to him under any
Benefit Plans outstanding at such time and the reimbursement of documented,
unreimbursed expenses incurred prior to such date, the Employee shall be
entitled to the following severance benefits: (i) a cash payment, based on the
current scale of Employee’s Base Salary, equal to six months of Base Salary, to
be paid in a single lump sum payment not later than sixty (60) days following
such termination, less withholding of all applicable taxes; (ii) continued
provision for a period of twelve (12) months after the date of termination of
the benefits under Benefit Plans extended from time to time by the Corporation
to its senior Employees; and (iii) payment on a pro-rated basis of any bonus or
other payments earned in connection with any bonus plan to which the Employee
was a participant as of the date of the Employee’s termination of employment. In
addition, any options or restricted stock shall be immediately vested upon
termination of Employee’s employment pursuant to Section 5(a)(v) or by the
Corporation without “Cause”.

(d)               Upon termination of the Employee’s employment pursuant to
Section 5(a)(iv) or (vi), in addition to the reimbursement of documented,
unreimbursed expenses incurred prior to such date, the Employee shall be
entitled to the following severance benefits: (i) accrued and unpaid Base Salary
through the date of termination, less withholding of applicable taxes and any
other benefits accrued to him under any Benefit Plans outstanding at such time;
and (ii) continued provision, for a period of one (1) month after the date of
the Employee’s termination of employment, of benefits under Benefit Plans
extended to the Employee at the time of termination. Employee shall have any
conversion rights available under the Corporation’s Benefit Plans and as
otherwise provided by law, including the Comprehensive Omnibus Budget
Reconciliation Act.

(e)                Any payments required to be made hereunder by the Corporation
to the Employee shall continue to the Employee’s beneficiaries in the event of
his death until paid in full.

7.                  Time Off. In additional to standard holidays, the Employee
shall be entitled to take reasonable amounts of time off for vacation, illness,
and personal matters during which period his salary shall be paid in full.
Discretionary absences of longer than one week should be scheduled at such time
or times as the Employee and the Corporation shall determine is mutually
convenient.



 5 

 

 

8. Disclosure of Confidential Information.

(a) The Employee recognizes, acknowledges and agrees that he has had and will
continue to have access to secret and confidential information regarding the
Corporation, its subsidiaries and their respective businesses (“Confidential
Information”), including but not limited to, its products, methods, formulas,
software code, patents, sources of supply, customer dealings, data, know-how,
trade secrets and business plans, provided such information (i) is not in or
does not hereafter become part of the public domain, or (ii) became known to
others through no fault of the Employee. The Employee acknowledges that such
information is of great value to the Corporation, is the sole property of the
Corporation, and has been and will be acquired by him in confidence. In
consideration of the obligations undertaken by the Corporation herein, the
Employee will not, at any time, during or after his employment hereunder,
reveal, divulge or make known to any person, any Confidential Information
acquired by the Employee during the course of his employment, which is treated
as confidential by the Corporation, and not otherwise in the public domain,
except as required by law (but only after Employee has provided the Corporation
with reasonable notice and opportunity to take action against any legally
required disclosure. The provisions of this Section 8 shall survive the
termination of the Employee’s employment hereunder. 

(b) The Employee affirms that he does not possess and will not rely upon the
protected trade secrets or confidential or proprietary information of any prior
employer(s) in providing services to the Corporation or its subsidiaries, except
his prior knowledge of Lighter Than Air Systems Corp. which was acquired by the
Corporation.

(c) In the event that the Employee’s employment with the Corporation terminates
for any reason, the Employee shall deliver forthwith to the Corporation any and
all originals and copies, including those in electronic or digital formats, of
Confidential Information; provided, however, Employee shall be entitled to
retain (i) papers and other materials of a personal nature, including, but not
limited to, photographs, correspondence, personal diaries, calendars and
rolodexes, personal files and phone books, (ii) information showing his
compensation or relating to reimbursement of expenses, (iii) information that he
reasonably believes may be needed for tax purposes and (iv) copies of plans,
programs and agreements relating to his employment, or termination thereof, with
the Corporation.

9.                  Non-Competition and Non-Solicitation.

(a) The Employee agrees and acknowledges that the Confidential Information that
the Employee has already received and will receive is valuable to the
Corporation and that its protection and maintenance constitutes a legitimate
business interest of the Corporation, to be protected by the non-competition
restrictions set forth herein. The Employee agrees and acknowledges that the
non-competition restrictions set forth herein are reasonable and necessary and
do not impose undue hardship or burdens on the Employee. The Employee also
acknowledges that the Corporation’s business is conducted worldwide (the
“Territory”), and that the Territory, scope of prohibited competition, and time
duration set forth in the non-competition restrictions set forth below are
reasonable and necessary to maintain the value of the Confidential Information
of, and to protect the goodwill and other legitimate business interests of, the
Corporation, its affiliates and/or its clients or customers. The provisions of
this Section 9 shall survive the termination of the Employee’s employment
hereunder for the time periods specified below.



 6 

 

 

(b) The Employee hereby agrees and covenants that he shall not without the prior
written consent of the Corporation, directly or indirectly, in any capacity
whatsoever, including, without limitation, as an employee, employer, consultant,
principal, partner, shareholder, officer, director or any other individual or
representative capacity (other than (i) as a holder of less than two (2%)
percent of the outstanding securities of a company whose shares are traded on
any national securities exchange or (ii) as a limited partner, passive minority
interest holder in a venture capital fund, private equity fund or similar
investment entity which holds or may hold an equity or debt position in
portfolio companies that are competitive with the Corporation; provided however,
that the Employee shall be precluded from serving as an operating partner,
general partner, manager or governing board designee with respect to such
portfolio companies), whether on the Employee's own behalf or on behalf of any
other person or entity or otherwise howsoever, during the Term and thereafter to
the extent described below, within the Territory.

(1) Engage, own, manage, operate, control, be employed by, consult for,
participate in, or be connected in any manner with the ownership, management,
operation or control of any business in competition with the Business of the
Corporation, as defined in the next sentence. “Business” shall mean the
development and sale of lighter than air and heavier than air tethered aerostats
or drones.

(2) Recruit, solicit or hire, or attempt to recruit, solicit or hire, any
employee, or independent contractor of the Corporation to leave the employment
(or independent contractor relationship) thereof, whether or not any such
employee or independent contractor is party to an employment agreement, for the
purpose of competing with the Business of the Corporation;

(3) Attempt in any manner to solicit or accept from any customer of the
Corporation, with whom Employee had significant contact during Employee’s
employment by the Corporation (whether under this Agreement or otherwise),
business competitive with the Business done by the Corporation with such
customer or to persuade or attempt to persuade any such customer to cease to do
business or to reduce the amount of business which such customer has customarily
done with the Corporation, or if any such customer elects to move its business
to a person other than the Corporation, provide any services of the kind or
competitive with the Business of the Corporation for such customer, or have any
discussions regarding any such service with such customer, on behalf of such
other person for the purpose of competing with the Business of the Corporation;
or

(4) Interfere with any relationship, contractual or otherwise, between the
Corporation and any other party, including, without limitation, any supplier,
distributor, co-venturer or joint venturer of the Corporation, for the purpose
of soliciting such other party to discontinue or reduce its business with the
Corporation for the purpose of competing with the Business of the Corporation.

With respect to the activities described in Paragraphs (1), (2), (3) and (4)
above, the restrictions of this Section 9 shall continue during the Employment
Period and, upon termination of the Employee’s employment for a period of one
(1) year thereafter.

10.              Intentionally Omitted.

 

 7 

 



11.              Section 409A.

The provisions of this Agreement are intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and any final regulations
and guidance promulgated thereunder (“Section 409A”) and shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A. The Corporation and Employee agree to work together in good faith
to consider amendments to this Agreement and to take such reasonable actions
which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Employee under
Section 409A.

To the extent that Employee will be reimbursed for costs and expenses or in-kind
benefits, except as otherwise permitted by Section 409A, (a) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit, (b) the amount of expenses eligible for reimbursement, or
in-kind benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year; provided that the foregoing clause (b) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect and (c) such payments shall be made on or
before the last day of the taxable year following the taxable year in which you
incurred the expense.

A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
constitutes a “Separation from Service” within the meaning of Section 409A and,
for purposes of any such provision of this Agreement references to a
“termination,” “termination of employment” or like terms shall mean Separation
from Service.

Each installment payable hereunder shall constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b), including Treasury
Regulation Section 1.409A-2(b)(2)(iii). Each payment that is made within the
terms of the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4) is intended to meet the “short-term deferral” rule. Each other
payment is intended to be a payment upon an involuntary termination from service
and payable pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii), et.
seq., to the maximum extent permitted by that regulation, with any amount that
is not exempt from Code Section 409A being subject to Code Section 409A.

Notwithstanding anything to the contrary in this Agreement, if Employee is a
“specified employee” within the meaning of Section 409A at the time of
Employee’s termination, then only that portion of the severance and benefits
payable to Employee pursuant to this Agreement, if any, and any other severance
payments or separation benefits which may be considered deferred compensation
under Section 409A (together, the “Deferred Compensation Separation Benefits”),
which (when considered together) do not exceed the Section 409A Limit (as
defined herein) may be made within the first six (6) months following Employee’s
termination of employment in accordance with the payment schedule applicable to
each payment or benefit. Any portion of the Deferred Compensation Separation
Benefits in excess of the Section 409A Limit otherwise due to Employee on or
within the six (6) month period following Employee’s termination will accrue
during such six (6) month period and will become payable in one lump sum cash
payment on the date six (6) months and one (1) day following the date of
Employee’s termination of employment. All subsequent Deferred Compensation
Separation Benefits, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Notwithstanding anything herein
to the contrary, if Employee dies following termination but prior to the six (6)
month anniversary of Employee’s termination date, then any payments delayed in
accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of Employee’s death and all other
Deferred Compensation Separation Benefits will be payable in accordance with the
payment schedule applicable to each payment or benefit.



 8 

 

 

For purposes of this Agreement, “Section 409A Limit” will mean a sum equal (x)
to the amounts payable prior to March 15 following the year in which Employee
terminations plus (y) the lesser of two (2) times: (i) Employee’s annualized
compensation based upon the annual rate of pay paid to Employee during the
Corporation’s taxable year preceding the Corporation’s taxable year of
Employee’s termination of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any IRS guidance issued with respect thereto; or
(ii) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which Employee’s
employment is terminated.

12.              Miscellaneous.

a.                   The Employee acknowledges that the services to be rendered
by him under the provisions of this Agreement are of a special, unique and
extraordinary character and that it would be difficult or impossible to replace
such services. Accordingly, the Employee agrees that any breach or threatened
breach by him of Sections 8 or 9 of this Agreement shall entitle the
Corporation, in addition to all other legal remedies available to it, to apply
to any court of competent jurisdiction to seek to enjoin such breach or
threatened breach. The parties understand and intend that each restriction
agreed to by the Employee hereinabove shall be construed as separable and
divisible from every other restriction, that the unenforceability of any
restriction shall not limit the enforceability, in whole or in part, of any
other restriction, and that one or more or all of such restrictions may be
enforced in whole or in part as the circumstances warrant. In the event that any
restriction in this Agreement is more restrictive than permitted by law in the
jurisdiction in which the Corporation seeks enforcement thereof, such
restriction shall be limited to the extent permitted by law. The remedy of
injunctive relief herein set forth shall be in addition to, and not in lieu of,
any other rights or remedies that the Corporation may have at law or in equity.

b.                  Neither the Employee nor the Corporation may assign or
delegate any of their rights or duties under this Agreement without the express
written consent of the other; provided however that the Corporation shall have
the right to delegate its obligation of payment of all sums due to the Employee
hereunder, provided that such delegation shall not relieve the Corporation of
any of its obligations hereunder.

c.                   This Agreement constitutes and embodies the full and
complete understanding and agreement of the parties with respect to the
Employee’s employment by the Corporation, supersedes all prior understandings
and agreements, whether oral or written, between the Employee and the
Corporation, and shall not be amended, modified or changed except by an
instrument in writing executed by the party to be charged. The invalidity or
partial invalidity of one or more provisions of this Agreement shall not
invalidate any other provision of this Agreement. No waiver by either party of
any provision or condition to be performed shall be deemed a waiver of similar
or dissimilar provisions or conditions at the same time or any prior or
subsequent time.



 9 

 

 

d.                  This Agreement shall inure to the benefit of, be binding
upon and enforceable against, the parties hereto and their respective
successors, heirs, beneficiaries and permitted assigns.

e.                   The headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

f.                   All notices, requests, demands and other communications
required or permitted to be given hereunder shall be in writing and shall be
deemed to have been duly given when personally delivered, sent by registered or
certified mail, return receipt requested, postage prepaid, or by private
overnight mail service (e.g. Federal Express) to the party at the address set
forth above or to such other address as either party may hereafter give notice
of in accordance with the provisions hereof. Notices shall be deemed given on
the sooner of the date actually received or the third business day after
sending.

g.                  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Florida without reference to
principles of conflicts of laws and each of the parties hereto irrevocably
consents to the jurisdiction and venue of the federal and state courts located
in the State of Florida.

h.                  This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one of the same instrument. The parties hereto have
executed this Agreement as of the date set forth above.

CORPORATION:

DRONE AVIATION HOLDING CORP.

___________________________

By: Kendall Carpenter

Title: EVP and Chief Financial Officer

EMPLOYEE:

___________________________

By: Jay H. Nussbaum

 



 10 



